DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (CN 103573632).
	As to claim 20, Zhu discloses a compressor system comprising: 
	a variable volume ratio compressor configured to be operated at one of a plurality of different volume ratios and having a suction (see paragraph 1, note the compressor volume ratio is variable via a slide valve); and
	a controller (paragraph 3, note that slide valve is adjusted using control logic and thus the system inherently includes a controller) configured to:
	determine a switching parameter which is a mass flow rate of refrigerant through the compressor (see claims 2-3 and paragraph 32);
	determine whether to change a volume ratio of the compressor by adjusting the slide valve based on a switching condition and the switching parameter, and when it is determined to change the volume ratio, direct a change in the volume ratio of the compressor (paragraph 19, note that a position of the slide valve is determined and set for effective compressor operation).
	As to claim 28, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the apparatus of Zhu.

Claims 20 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2005/0120730).
	As to claim 20, Chen discloses a compressor system comprising: 
	a variable volume ratio compressor 22 configured to be operated at one of a plurality of different volume ratios and having a suction 24 (Fig. 2, note that volume ratio is adjusted via changing variable clearance volume 60); and
	a controller 90 configured to:
	determine a switching parameter which is a mass flow rate of refrigerant through the compressor (paragraph 17);
	determine whether to change a volume ratio of the compressor 22 based on a switching condition and the switching parameter (i.e. based on ambient temperature conditions and mass flow rate, paragraph 19); and
	when it is determined to change the volume ratio, direct a change in the volume ratio of the compressor 22 (paragraphs 17-19).
	As to claim 28, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the apparatus of Chen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and/or Chen as applied above.
	As to claims 27 and 32, Zhu and Chen are silent regarding a particular type of refrigerant. However, the examiner takes Official Notice that it is well-known in the art to utilize R134a refrigerant. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the systems of Zhu and Chen to utilize R134a refrigerant as claimed in order to provide effective air conditioning.
	
Allowable Subject Matter
Claims 21-26 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 5, filed 8/11/2022, with respect to the claim objections and rejections under 35 U.S.C. 112 have been fully considered and are persuasive. Said objections/rejections are withdrawn. 
Applicant’s arguments, see pages 5-7, filed with respect to the claim rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zhu and Chen as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763